Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the remarks filed on 01/11/2021.

2.	Claims 1-20 are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-18 of USPAT number US 10,241,761 (See the rejection in the previous office action, paper number 07/20/2020.

Examiner’s Notes

3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
4.	Applicant’s arguments filed on 01/11/2021 with respect to the rejections of claims 1-20 have been fully considered but they  are not persuasive.
In the remarks, the applicant has argued in substance:
Argument (1): Claims 9-12 are not properly interpreted under 35 USC 112 (f)
Response (1): The Examiner does not agree with the above statement. Applicant has described  that current specification in paragraph [0095] describes all the modules having software and hardware structure. Paragraph [0095] does not describe any “device code identification module”, “a constructor module” or “code modification module”.  Paragraph [0095] describes 
Therefore, claims 9-12 properly  invokes 112(f).
See the claim interpretation under 112(f) below.
Argument (2) The Specification indicates that identifying whether a portion of source code comprises a device code” cited in the present specification [0010].
Response (2) The current specification paragraph [0010] describes “determining whether the portion of the host source code comprises a device lambda expression. The device lambda expression is associated with a device code entry point”.
The device lambda expression is not a device code.  Therefore, it is not clear that method/system is determining the portion of the host source code comprises a device lambda expression or device code. 
Argument (3) “The unique instantiation is based on the device code”. 
Response (3)  The Examiner does not agree with the above statement.  In the current specification paragraph [0067] recites “the unique placeholder type instantiation is determined based on the device lambda expression”. Nowhere the specification recites that device lambda expression is a device code. 
The independent claims recites that “creating, based on the device code, a unique instantiation”.  The specification paragraph [0063] recites “crate an instance of a placeholder type or unique placeholder type instantiation associated with the replaced lambda expression”.  Nowhere the specification cites that “creating, based on the device code, a unique instantion”. Therefore, it is not clear that how the unique instantiation is created based on the device code.
Argument (4) The specification paragraph [0069] describes “modifying the device code based on the unique instantiation”
Response (4) The Examiner does not agree. In the current specification the paragraph [0069] describes “At block 310, the lambda expression is 
This paragraph does not describe “modifying the device code based on the unique instantiation”.
It is not clear that how the device code is modified based on the unique instantiation.
Argument (5) The type is associated with the entry point is described in the specification paragraph [0074].
Response (5) The Examiner does not agree. The current specification paragraph [0074] cites “[074] The placeholder type is based on a template and because multiple lambda expressions may exist within a source code file (e.g., host source code file), each lambda expression is replaced with a unique placeholder type. The template (e.g., a generic template) is instantiated with different arguments based on the lambda expression to produce a unique type associated with the lambda expression, as described herein”.
This paragraph does not describe that type associated with a function enclosing the entry point as claim 3.
Argument (6) The specification [[0093] and [0103] describes “the unique instantiation comprises an address of the function enclosing the entry point and a unique integer associated with the entry point” as cited in claim 20.
Response (6) The Examiner does not agree. The paragraph [0093] and [0103] do not describe the above limitation 
Paragraph [093] cites “Embodiments allow this support without necessitating any changes to the host compiler. The definition of the device lambda expression is replaced by an instance of the namespace scope “placeholder type” template. The placeholder type instantiations are unique per 31 lambda expression (e.g., based on the lambda expression’s 
Paragraph [103] describes [0103] “The code access module 520 is operable to access source code from a data store, e.g., the source code data store 550. The source code comprises host source code and device source code. The device lambda expression identification module 522 is configured to 35 identify a device lambda expression in a portion of the host source code that is associated with a device code entry function template instantiation. The placeholder type instantiation determination module 524 is configured to determine a placeholder type instantiation based on the device lambda expression, as described herein. In some embodiments, the placeholder type instantiation comprises a type associated with a function enclosing the lambda expression. In some embodiments, the placeholder type instantiation comprises an address of the function enclosing the lambda expression. In some embodiments, the placeholder type instantiation comprises a unique identifier associated with the lambda expression. In some embodiments, the placeholder type instantiation comprises one or more variables associated with the lambda expression. In some embodiments, the placeholder type instantiation captures the one or more variables associated with the lambda expression by explicitly passing the values of the one or more variables to a constructor of the placeholder type instantiation”.
Nowhere in these paragraphs describe “unique instantiation comprises an address of the function enclosing the entry point and a unique integer associated with the entry point. 

Argument (7) Paragraph [0062] describes  a unique identifier for the unique instantiation in claim 15.
Response (7)	 The Examiner does not agree with the above statement. Claim 15 recites the limitation “the unique instantiation comprises a unique identifies associated with the entry point” In the current specification paragraph [0062] describes “The template arguments for a placeholder instantiation associated with a device lambda expression can include the type of a function enclosing the device lambda expression, the address of the enclosing function, a unique identifier (e.g., a uniquely assigned integer) associated with a device lambda expression, and any variables that are captured by the device lambda expression”.
This paragraph does not describe “unique instantiation comprises a unique identifier associated with the entry point” as recited in the claim 15.  
Argument (8) The reference Zhu ( US 20120317556)  does not disclose  and Zhu 2 (US 20110314458)  do not disclose “identifying, by a processor, whether a portion of source code comprises a device code having an entry point”. 
Response (8) As per claim 1 Zhu and Zhu 2 disclose the above limitation. identifying, by a processor, whether a portion of source code comprises a device code [0006] “The program source code includes an element that identifies part of the program source code as a kernel that is to be executed on a co-processor (e.g., a Graphical Processing Unit ("GPU") or other accelerator). The program source code also declares properties of the kernel”) [0020] [0041] [0046]), where the part of the source code is a Kernel that is executed on a Graphical Processing Unit (GPU) is the device code as claimed; having an entry point: (Abstract, “calling contexts access the information. The execution based on the interpretation”) [0035], [0052] where the calling contexts access information of the kernel and specified parameters to be passed to a kernel is the entry point of the Kernel (device code). According to the 
Therefore, Zhu discloses “identifying by a processor, whether a portion of source code comprises a device code having an entry point”.
For the same reason Independent claims 9 and 18 the limitation “identify device code having an entry point in a portion of source code” is discloses by Zhu reference. 


Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
5. 	An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C.
112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations from claims 9-12 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
“device code identification module” coupled with functional language.
“constructor module” coupled with functional language.
“code modification module” coupled with functional language.
“template specialization determination module” coupled with functional language, “code modification module” coupled with functional language. Without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	 Claims 1 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “source code comprises a device code”. According to the present specification the source code comprising host source code, device source code and a device lambda expression, cites in paragraph ([0012] “where the source lambda expression identification module configured to identify a device lambda expression in a portion of the host source code”). It is not clear from the claim language that the cited “device code” in claim 1 is the “source device code” or the “device code”.
Claim 1 recites the limitation “creating, based on the device code, a unique instantiation”. The present specification in paragraph [0063] and [0078] describes creating a unique placeholder type instantiations associated with the replaced lambda expression”, not based on the device code ([0063] “to create an instance of an associated with the replaced lambda expression”) and . [0078] “ for each device lambda expression.”). It is not clear from the claim language that a unique instantiation is created based on the lambda expression or based on the device code or based on the device source code.
Claim 1 recites the limitation “modifying the device code based on the unique instantiation”. The current specification discloses modifying the host source code based modifying the device lambda expression based on the unique placeholder type instantiation to produce modified host source code”). It is not clear from the claim language that which element is modified, source code, device source code, device code or lambda expression. The current specification does not describe “modifying the device code”.
The dependent claims 2-9 are rejected for the same reason above.
Claim 2 recites the limitation “device code is associated with a template instantiation”. The specification discloses in paragraph [0011] lambda expression is associated with a template instantiation “ [0011] unique placeholder type instantiation associated with the device lambda expression”. It is not clear from the claim language that which element is associated with the template instantiation, lambda expression, device code or device source code.
Claim 9 recites the limitation “modify the source code to replace the entry point with the unique instantiation. The current specification does not describe this limitation. The current specification in paragraph describes in paragraph [0089] a device code entry function template instantiation is replaced with a device code entry function template specialization”. This description is not same as “replace the entry point with the unique instantiation”. It is not clear that only the entry point is replaced with the instantiation or the function template instantiation is replaced with device code entry function template specialization. The Examiner interprets the limitation as function template instantiation is replaced with a function template specialization.
Claims 13 and 19 recite the limitation “unique instantiation comprises a type associated with function enclosing the entry point” is not described in the present specification. The present specification describes in paragraph [0010] “the unique enclosing the device lambda expression”. This is not the same limitation as 
Claim 14 recites the limitation “the unique instantiation comprises an address of the function enclosing the entry point” is not described in the present specification. The present specification describes in paragraph [0012] “the placeholder type instantiation comprises an address of the function enclosing the device lambda expression”. This is not the same limitation as claim 14 recites. It is not clear that how the device lambda expression is equivalent with an “entry point”.
Claim 15 recites the limitation “ the unique instantiation comprises a unique identifier associated with the entry point” is not described in the present specification. The present specification describes in paragraph [0012] “the placeholder type instantiation comprises a unique identifier associated with the device lambda”. This is not the same limitation as claim 15 recites. It is not clear that how the device lambda expression is equivalent with an “entry point”.
Claim 20 recites the limitation “wherein the unique instantiation comprises an address of the function enclosing the entry point and a unique integer associated with the entry point” is not described in the present specification. The present specification describes in paragraph [0012] “the placeholder type instantiation comprises a unique identifier associated with the device lambda”. [001A\jj_ a unique integer identified associated with the device lambda expression”. It is not clear that how the device lambda expression is equivalent with an “entry point”.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu ( US 20120317556)  and further in view of Zhu et al  (US 20110314458), hereinafter Zhu2
As per claim 1, Zhu (US 20120317558) discloses: A method comprising:
identifying, by a processor, whether a portion of source code comprises a device code [0006] “The program source code includes an element that identifies part of the program source code as a kernel that is to be executed on a co-processor (e.g., a Graphical Processing Unit ("GPU") or other accelerator). The program source code also declares properties of the kernel”) [0020] [0041] [0046]), where the part of the source code is a Kernel that is executed on a Graphical Processing Unit (GPU) is the device code as claimed; having an entry point: (Abstract, “calling contexts access the information. The execution based on the interpretation”) [0035], [0052] where the calling contexts access information of the kernel and specified parameters to be passed to a kernel is the entry point of the Kernel (device code).
creating, based on the device code a unique instantiation; [0023] “The stub code is generated in accordance with the derived usage information”) where the usage information is for the properties of Kernel [0009] to derive usage information about the declared properties of the kernel the device usage information is unique because this information is generated according to the properties of Kernel and stored in the objects alongside the stub code [0009] [0010] [0022] proxy code is configured (created) to invoke stub code in accordance with the declared properties of the kernel and the information is stored in the object. Thus the objects are the unique instantiation because it stored the kernel information alongside the stub code (usage information).
Zhu discloses modifying the stub code by removing code for receiving the unused variable (Zhu [0059] optimizes stub code 123 by removing code for receiving the unused variable) and parameter reduction information for parameters passed to a kernel [0035] but does not specifically disclose modifying device code. However, in an
removes any redundancies in the DP device source code as indicated in a block [0042] translates DP intermediate code into DP device source code (if necessary) and concatenates the DP device source code”) and Fig. 5  where DP device source code is a device code and (Ref 76 indicates remove DP Device source code redundancy) that is executed by the data parallel devices i.e. GPU (Zhu 2, Abstract).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Zhu 2 with the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
As per claim 2 the rejection of claim 1 is incorporated and further Zhu2 (US 20110314458) discloses: the device code is associated with a template instantiation. [0026] GP compiler 20 uses a naming convention for kernel functions and types used in the DP intermediate code. The naming convention ensures that a unique name is used for each kernel function and type and that the unique name is used consistently for each instance of a function and a type.”) where the instance of a function is the template instantiation.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Zhu 2 with the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
As per claim 3 the rejection of claim 1 is incorporated and further Zhu discloses a unique instantiation; [0023] “The stub code is generated in accordance with the derived usage information”) where the usage information is for the properties of
function and type and that the unique name is used consistently for each Instance of a function and a type..”) where the function is invoked is the entry point [0025]. Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Zhu 2 with the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
As per claim 4 the rejection of claim 3 is incorporated and further Zhu discloses the address of the function enclosing the entry point (Zhu, [0060] [0072] [0055] [0081].
As per claim 5 the rejection of claim 1 is incorporated and further Zhu2 wherein the unique instantiation comprises a unique identifier associated with the  entry point [0026] The naming convention ensures that a unique name is used for each kernel function and type and that the unique name is used consistently for each instance of a function and a type.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Zhu 2 with the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers efficiently than with CPUs.
As per claim 6 the rejection of claim 1 is incorporated and further Zhu 2 ( US 20110314458) discloses: modifying the source code using the modification to the entry point (Abstract, [0004] [0021] [0025]) where the GP compiler generates binding descriptor for each invocation (entry point). Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Zhu 2 with the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
As per claim 7 the rejection of claim 1 is incorporated and further Zhu discloses unique instantiation. Zhu2 US 28110314458 discloses wherein the unique instantiation includes one or more variables, and wherein the unique instantiation captures the one or more variables by explicitly passing values of the one or more variables to a constructor of the unique instantiation [0033] [0034] [0036] where the different functions are the instantiation with unique name and the generator of the declaration binding descriptor is the constructor, names are the variable as claimed.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Zhu 2 with the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
As per claim 8 the rejection of claim 1 is incorporated and further Zhu 2 (US 20110314458) discloses identifying a template specialization based on the unique instantiation, wherein the source code comprises a function template and

The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
8.	 Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu ( US 20120317556)  and further in view of Zhu et al  (US 20110314458), hereinafter Zhu2 and AUERBACH  (US 20130036409)
As per claim 9 Zhu ( US 20120317556) discloses: A system comprising:
a device code identification module configured to identify device code in a portion of source code (Zhu, [0006] “The program source code includes an element that identifies part of the program source code as a kernel that is to be executed on a co-processor (e.g., a Graphical Processing Unit ("GPU") or other accelerator). The program source code also declares properties of the kernel [0020], [0041], [0046]  [0047]), where the part of the source code is a Kernel that is executed on a Graphical Processing Unit (GPU) is the device code as claimed; device code having an entry point (Zhu, Abstract, “calling contexts access the information. The calling contexts Interpret the  Information and optimize kernel execution based on the interpretation”) [0035], [0052] where the calling contexts access information of the kernel and specified parameters to be passed to a kernel is the entry point of the Kernel (device code);
a constructor module configured to create, based on the device code , a unique instantiation; [0053] [0056] [0063] [0066] [0063] where the objects that stores the derived usage information of the Kernel, alongside the stub code are the instantiation based on the device code because the usage information are the Kernel’s usage information that is derived by the stub code [0009] “stub code is analyzed to derive usage information about the declared properties of the kernel”) and stub code is 
a code modification module configured to modify the source code [0048] [0050] describes modify source code by compilation and generates stub code and [0059] [0061] indicates altering the stub code according to the usage information of the Kernel. Paragraph [0086] indicates Kernel were compiled and ready to receive a compressed M-element array
Zhu discloses the entry point of the device code and modifying the source code. Zhu does not specifically disclose modifying the source code by changing the instances of the functions. However, in an analogous art Zhu 2 discloses modifying the source code by change the instance of the function by using different names ([0018 [0025] [0026],
The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
Neither Zhu nor Zhu 2 disclose replacing template. However, in an analogous art AUERBACH discloses the above limitation. AUERBACH [0033] An artifact is packaged in such a way that it can be replaced at runtime with another artifact that is its semantic equivalent. Where the Artifact is the framework (instantiation or template).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of AUERBACH into the method of Zhu 2 and f Zhu. The modification would be obvious performance.
As per claim 10 the rejection of claim 9 is incorporated and further 
Zhu 2 discloses a template specialization determination module configured to identify a template specialization based on the device code [0018] [0026], where the functions are the templates and specialized by name [0026] GP compiler 20 uses a naming convention for kernel functions and types used in the DP intermediate code. The naming convention ensures that a unique name is used for each kernel function and type and that the unique name is used consistently for each Instance of a function and a type.
The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
As per claim 11 the rejection of claim 10 is incorporated and further Zhu 2 (US 20110314458) disclose wherein the code modification module is further configured to modify the source code based on template specialization [0048] [0050] describes modify source code by compilation and generates stub code and [0059] [0061] indicates altering the stub code according to the usage information of the Kernel. Paragraph [0086] indicates Kernel were compiled and ready to receive a compressed M-element array . The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more than with CPUs.
As per claim 12 the rejection of claim 9 is incorporated and further Zhu (US 20120317558 disclose) a sending module configured to send the modified source code to a host compiler (Zhu [0076] [0062] [0012] [0025]).
20110314458) disclose wherein the unique instantiation comprises a type associated with a function enclosing the entry point Zhu2 ([0018] [0025] [0025] 0026] [0032]).
The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
As per claim 14 the rejection of claim 9 is incorporated and further Zhu(US 20120317558) discloses wherein the unique instantiation comprises an address of the function enclosing the entry point Zhu [[0055] 0072] [0081].
As per claim 15 the rejection of claim 9 is incorporated and further Zhu(US 20120317558) discloses wherein the unique instantiation comprises a unique identifier associated with the entry point -[00181 [0020] [0025] [0026] [0034],
As per claim 16 the rejection of claim 9 is incorporated and further Zhu; US 20120317558... wherein the source code comprises host source code. [0002] [0006] [0007] [0048] [0080].
As per claim 17 the rejection of claim 9 is incorporated and further Zhu2 (US 20110314458) discloses wherein the unique instantiation includes one or more variables, and wherein the unique instantiation captures the one or more variables by explicitly passing values of the one or more variables to a constructor of the unique instantiation [0033] [0034] [0036] where the different functions are the instantiation with unique name and the generator of the declaration binding descriptor is the constructor, names are the variable as claimed. The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
s 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu ( US 20120317556)  and further in view of Zhu et al  (US 20110314458), hereinafter Zhu2
As per claim 18 Zhu (US 20120317558) discloses: A method comprising:
identifying, by a processor, whether a portion of source code comprises a device code [0006] “The program source code includes an element that identifies part of the program source cede as a kernel that is to be executed on a co-processor (e.g., a Graphical Processing Unit ("GPU") or other accelerator). The program source code also declares properties of the kernel”) [0020] [0041] [0046]), where the part of the source code is a Kernel that is executed on a Graphical Processing Unit (GPU) is the device code as claimed; having an entry point: having an entry point (Abstract, “calling contexts access the information. The calling contexts Interpret the Information arid optimize kernel execution based on the interpretation”) [0035], [0052] where the calling contexts access information of the kernel and specified parameters to be passed to a kernel is the entry point of the Kernel (device code).
creating, based on the device code a unique instantiation; [0023] “The stub code information is for the properties of Kernel [0009] to derive usage information about the declared properties of the kernel where Kernel is the device code and each kernel’s usage information is unique for the Kernel.
Zhu discloses modifying the stub code (usage information) but does not specifically disclose modifying device code. However, in an analogous art Zhu 2 (US 20110314458] discloses the above limitation (Zhu, [0023] [0041] Binder 34 removes any redundancies in the DP device source code as indicated in a block [0042] translates DP intermediate concatenates the DP device source code”) and Fig. 5 where DP device source code is a device code that is executed by the data parallel devices i.e. GPU (Zhu, Abstract).






Zhu does not specifically disclose function template. However, in an analogous art Zhu2 US 20110314458 discloses: function template instantiation. [0026] GP compiler 20 uses a naming convention for kernel functions and types used in the DP intermediate code. The naming convention ensures that a unique name is used for each kernel function and type and that the unique name is used consistently for each instance of a function and a type.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Zhu 2 with the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would be motivated to enhance the ability of programmers to program data parallel devices efficiently and allow data parallel operations to be executed faster or more efficiently than with CPUs.
As per claim 19 the rejection of claim 18 is incorporated and further Zhu (US 20120317556) discloses wherein the unique instantiation comprises an address of the function enclosing the entry point Zhu [0055] 0072] [0081].
As per claim 20 the rejection of claim 19 is incorporated and further Zhu (US
20120317558) discloses wherein the unique instantiation comprises an address of the function enclosing the entry point Zhu [[0055] 0072] [0081]; and a unique integer associated with the entry point 018] [0020] [0025] [0026] [0034],

Conclusion
10. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure..
Powers (US 10007498) discloses:  structures in kernel source code based on a configuration specification, such as when generating operating system kernel instances  operating system source code 10 to generate one or more randomized instances
Rodgers (US 9501269) discloses: automatically generates source code to invoke a function at a GPU in accordance with some embodiments. GPU compiler 105 generates wrapper code 107 for the kernels of the function calls for the GPU source code
 Title: gpucc: an open-source GPGPU compiler, author: J Wu et al, published on 2016

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571 -272-
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Mr. Emerson Puente can be reached at (571) 272-3652. The fax number for this group is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
see http”//pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (888) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 788-9199 (in the USA or Canada) or (571) 272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196